DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 29-34, 37-42 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,872,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

	In regards to claim 26, 10,872,872 (claims 1, 14, 16) discloses a package substrate having a first face and an opposing second face, wherein a bump pitch of the second face of the package substrate is between 200 um and 1000 um, and wherein the package substrate includes a plurality of layers; a high-density interconnect layer having a first side and an opposing second side, wherein the high-density interconnect layer is an individual layer of the plurality of layers at the first face of the package substrate, and wherein the high-density interconnect layer includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 um and 80 um; and a via formed on the second side of the high-density interconnect layer, wherein a next individual layer of the plurality of layers of the package substrate is electrically coupled to the via; and a first die, wherein the first die is electrically coupled to an individual pillar of the plurality of pillars on the high-density interconnect layer.
	In regards to claim 29, 10,872,872 (claims 4, 11) discloses a cavity formed on the package substrate.
	In regards to claim 30, 10,872,872 (claims 5, 12) discloses a second die in the cavity formed on the package substrate, wherein the second die is conductively connected to the package substrate.
	In regards to claim 31, 10,872,872 (claims 6, 13) discloses a third die in the cavity formed on the package substrate, wherein the third die is conductively connected to the second die.
	In regards to claim 32, 10,872,872 (claim 7) discloses wherein an input/output (I/O) of an individual layer of the plurality of layers of the package substrate that is not the high-density interconnect layer is between 15 and 60 I/O/mm/layer.
	In regards to claim 33, 10,872,872 (claims 1, 8, 14) discloses wherein an I/O of the high-density interconnect layer is between 100 and 1000 I/O/mm/layer.
	In regards to claim 34, 10,872,872 (claims 1, 8, 14, 16) discloses a circuit board; and an integrated circuit package coupled to the circuit board, wherein the integrated circuit package comprises: a package substrate having a first face and an opposing second face, wherein a bump pitch of the second face of the package substrate is between 200 um and 1000 um, and wherein the package substrate includes a plurality of layers; a high-density interconnect layer having a first side and an opposing second side, wherein the high-density interconnect layer is an individual layer of the plurality of layers of the package substrate and is at the first face of the package substrate, and wherein the high-density interconnect layer includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 um and 80 um; and a via formed on the second side of the high-density interconnect layer, wherein a next individual layer of the plurality of layers of the package substrate is electrically coupled to the via; and a first die, wherein the first die is electrically coupled to the package substrate via one or more of the plurality of pillars on the high-density interconnect layer.
	In regards to claim 37, 10,872,872 (claims 4, 11) discloses a cavity formed on the package substrate.
	In regards to claim 38, 10,872,872 (claims 5, 12) discloses a second die in the cavity formed on the package substrate, wherein the second die is conductively connected to the package substrate.
	In regards to claim 39, 10,872,872 (claims 6, 13) discloses a third die in the cavity formed on the package substrate, wherein the third die is conductively connected to the second die.
	In regards to claim 40, 10,872,872 (claims 1, 8, 14, 16) discloses a package substrate having a first face and an opposing second face, wherein a bump pitch of the second face of the package substrate is between 200 um and 1000 um, and wherein the package substrate includes a plurality of layers; and a high-density interconnect layer having a first side and an opposing second side, wherein the high-density interconnect layer is an individual layer of the plurality of layers of the package substrate at the first face of the package substrate, and wherein the high-density interconnect layer includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 um and 80 um; and a via formed on the second side of the high-density interconnect layer, wherein a next individual layer of the plurality of layers of the package substrate is electrically coupled to the via.
	In regards to claim 41, 10,872,872 (claim 7) discloses wherein an input/output (I/O) of an individual layer of the plurality of layers of the package substrate that is not the high-density interconnect layer is between 15 and 60 I/O/mm/layer.
	In regards to claim 42, 10,872,872 (claims 1, 8, 14) discloses wherein an I/O of the high-density interconnect layer is between 100 and 1000 I/O/mm/layer.
	In regards to claim 45, 10,872,872 (claim 17) discloses wherein the high-density interconnect layer further includes a pad formed on the second side of the high-density interconnect layer and the pad has a pad size between 1 um and 24 um.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2016/0126173 A1) in view of Oh et al. (Oh) (US 2012/0038053 A1).

	In regards to claims 26-45, Kim (Fig. 3 and associated text) as modified by Oh discloses the Applicant’s claimed invention.  [See Final Rejection of parent Application 16/347,188 filed July 1, 2020.]
	However, as further illustrated by Oh et al. (e.g., ¶ [0010]), there is always a need to balance considerations of overall package size with considerations of required number of I/O for a particular application. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optimize the I/O of the package substrate into the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, one would have been motivated to optimize into the claimed range, depending on the balance between considerations of overall package size with the required number of I/O for a particular application.
  	Examiner suggests making the similar amendments  (filed 8/26/2020) from parent application while incorporating suggested Examiner’s amendments from interview and Notice of allowance filed 9/3/2020.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 6, 2022